RICHARDS, J.
Epitomized Opinion
Moss brought this action in the Common Pleas to recover a commission for securing a purchaser of certain real estate located in Indiana, and under a contract made in that state, and for services and expenditures in the care of real property. The first defense of the answer averred that the commission due for finding a purchaser for real estate in Indiana was under an unwritten and invalid contract, as there was a statute in that state voiding such agreements unless made in writing and signed by the owner of the land or his representative.
The Common Pleas Court struck this defense from the answer. Trial was held and the court refused to allow the statute to be given in evidence. A verdict for $250 was given to Moss.
The Appellate Court held:
1. That the verdict was not so manifestly against the weight of the evidence as to justify a reversal of the judgment on that ground.
2. That in view of the decision of the Ohio Supreme Court of December 29, 1922, in Detroit & Cleveland Nav. Co. v. Colby Hade, Abs. Jan. 9, p. 104, held that a contract which is invalid in the state where made cannot be enforced as a valid contract in any other state, there was error in striking out the first defense. Judgment reversed and remanded for a new trial.